DETAILED ACTION
	This action is in response to the amendment filed 6/1/2021. Currently, claims 1-3, 5-9, 11-14, 16-18 and 20-23 are pending in the application. Claims 4, 10, 15, 19 and 24-36 are cancelled by Applicant. Claims 12-14, 16-18 and 20-23 are withdrawn are withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant failed to amend the specification to overcome the previous objection to the specification. While Applicant provides an amendment to the abstract in the Remarks filed 6/1/2021, this is not accepted as a formally filed amendment to the abstract that is to be entered by the Office. Any amendment to the abstract to be entered by the Office is required to be submitted by Applicant on a separate sheet of paper (see MPEP 714(II)(B) and 37 CFR 1.72(b)). The specification, therefore, remains objected to as detailed below.
Applicant’s amendments to claims 5-9 are sufficient to overcome the previous objection to claims 5-9.
Applicant failed to amend claim 6 to overcome the previous rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 6, therefore, remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as detailed below.
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Holliday et al. does not teach that article containing copper comprises between 0.05 % to 4.5% copper by weight, the examiner notes that column 4, lines 16-26 of Holliday et al. teaches a textile case 18 being “made of copper-infused ‘Cupron’ yarns” and asserts that it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide that article containing copper comprises between 0.05 % to 4.5% copper by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art would find it obvious that the content of copper by weight in the article containing copper could be varied in order to increase or decrease the therapeutic effect of the copper as desired.
In response to Applicant’s argument that Lee does not teach that article containing copper comprises between 0.05 % to 4.5% copper by weight, the examiner notes that [0033] of Lee teaches that an input and output device includes wherein an “upper surface of the lower panel 3 is treated with a metallic ink containing a particulated metal such as copper” and asserts that it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide that article containing copper comprises between 0.05 % to 4.5% copper by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in In re Aller, 105 USPQ 233. One having ordinary skill in the art would find it obvious that the content of copper by weight in the article containing copper could be varied in order to increase or decrease the therapeutic effect of the copper as desired.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “of reducing, preventing or treating a sleep disorder” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because the abstract includes legal phraseology, which is not permitted. The term “comprising” should be removed from the abstract to avoid this error.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "the two layers" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holliday et al. (US 7,594,288).
In regards to claim 1, Holliday et al. teaches in the abstract, Figures 1, 3 and 4, column 1, lines 5-10 and 39 and column 4, lines 14-26 having a patient in need thereof sleep in proximity to or in contact with (the abstract teaches “a pillow for supporting the head of a user during sleep;” Figures 3 and 4 teach a patient sleeping directly on top of textile case 18; column 4, lines 14-15 teaches a patient “sleeping on the pillow 10;” column 1, lines 5-10 and 39 teach the pillow being used for mitigating snoring while sleeping) an article containing copper (textile case 18; column 4, lines 16-26 teaches the textile case 18 being “made of copper-infused ‘Cupron’ yarns”).
Holliday et al. does not teach that article containing copper comprises between 0.05 % to 4.5% copper by weight.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide that article containing copper comprises between 0.05 % to 4.5% copper by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art would find it obvious that the content of copper by weight 
In regards to claim 2, Holliday et al. teaches the method of claim 1. Holliday et al. teaches in the abstract and column 1, lines 5-10 and 39 that the sleep disorder is snoring or sleep apnea.
In regards to claim 3, Holliday et al. teaches the method of claim 1. Holliday et al. teaches in column 4, lines 23-24 that the article containing copper (textile case 18) is a fabric (column 4, lines 23-24 teaches that the textile case 18 is made of “textile fabrics made of copper-infused ‘Cupron’ yarns”) or a foam.
In regards to claim 5, Holliday et al. teaches the method of claim 1. Holliday et al. teaches in Figure 1 that the article containing copper (textile case 18) is a fabric (column 4, lines 23-24 teaches that the textile case 18 is made of “textile fabrics made of copper-infused ‘Cupron’ yarns”) and wherein the fabric (column 4, lines 23-24 teaches that the textile case 18 is made of “textile fabrics made of copper-infused 

    PNG
    media_image1.png
    740
    659
    media_image1.png
    Greyscale

In regards to claim 6, Holliday et al. teaches the method of claim 1. Holliday et al. teaches in Figure 1 and column 4, lines 23-24 that the article containing copper (textile case 18) is a fabric (column 4, lines 23-24 teaches that the textile case 18 is made of “textile fabrics made of copper-infused ‘Cupron’ yarns”) and wherein the fabric (column 4, lines 23-24 teaches that the textile case 18 is made of “textile fabrics made 2 or more layers (as shown in the annotated copy of Figure 1 provided above), and wherein the copper is contained in at least one of the two layers (column 4, lines 23-24 teaches that the entire textile case 18 is made of “textile fabrics made of copper-infused ‘Cupron’ yarns” and therefore, all layers of the textile case 18 include the copper of the copper-infused “Cupron” yarns).
In regards to claim 9, Holliday et al. teaches the method of claim 1. Holliday et al. teaches in Figure 1 and column 4, lines 23-24 that the article containing copper (textile case 18) is a fabric (column 4, lines 23-24 teaches that the textile case 18 is made of “textile fabrics made of copper-infused ‘Cupron’ yarns”) and wherein the fabric (column 4, lines 23-24 teaches that the textile case 18 is made of “textile fabrics made of copper-infused ‘Cupron’ yarns”) is selected from a sheet, top of the bed product (inasmuch as the textile case 18 is understood to be positioned on top of a bed in use), mattress and mattress covers, removable mattress toppers, pillow cases, pillow shell, pillow fill, blanket and blanket fill, fitted and loose sheets for bedding, mattress pads, chair liners, clothing, towels or sleeping bag.

Claims 1, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0087050).
In regards to claim 1, Lee teaches in Figures 2A-2F, 7A and 7B, [0033] and [0038] having a patient in need thereof sleep in proximity to or in contact with ([0038] teaches “application of the input and output device 49 on a forehead 50 of a subject for management of snoring, sleep apnea and hypoxia during sleep;” Figures 7A and 7B additionally show the input and output device 49 being positioned on the subject while sleeping) an article containing copper (input and output device 49; [0033] teaches that copper”).
Lee does not teach that article containing copper comprises between 0.05 % to 4.5% copper by weight.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide that article containing copper comprises between 0.05 % to 4.5% copper by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art would find it obvious that the content of copper by weight in the article containing copper could be varied in order to increase or decrease the effect of the copper as desired.
In regards to claim 7, Lee teaches the method of claim 1. Lee teaches in Figures 1-2F and [0032-0033] that the article containing copper (input and output device 49; [0033] teaches that the input and output device includes wherein an “upper surface of the lower panel 3 is treated with a metallic ink containing a particulated metal such as copper”) is a fabric ([0032] teaches that “the input and output device is configured in a thin flexible multi-layered rectangular panel;” “fabric” is defined “what something is made from;” see definition attached) and wherein the fabric ([0032] teaches that “the input and output device is configured in a thin flexible multi-layered rectangular panel;” “fabric” is defined “what something is made from;” see definition attached) includes 3 or more layers (as shown by the layers taught in Figures 2A-2F), the three or more layers including a face layer (lower panel 3), an inlay (mid panel 2) and a back layer (upper one of the face layer (lower panel 3), the inlay (mid panel 2) layer and the back layer (upper panel 1).
In regards to claim 11, Lee teaches the method of claim 1. Lee teaches in [0033] that the copper is in metallic form ([0033] teaches the copper being a “metal”), salts or ionic form, wherein the metallic form includes particulates ([0033] teaches the copper being a “particulated metal”). 
Lee does not teach that the metallic form includes alloys and oxides.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide that the metallic form includes alloys and oxides, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holliday et al. (US 7,594,288) in view of Ivester et al. (US 5,299,335).
In regards to claim 8, Holliday et al. teaches the method of claim 1. Holliday et al. teaches in Figures 3 and 4 and column 4, lines 23-24 that the article containing copper (textile case 18) is a fabric (column 4, lines 23-24 teaches that the textile case 18 is made of “textile fabrics made of copper-infused ‘Cupron’ yarns”) and wherein the fabric (column 4, lines 23-24 teaches that the textile case 18 is made of “textile fabrics made of copper-infused ‘Cupron’ yarns”) is a fabric for covering a mattress (as shown in 
Holliday et al. does not teach that the fabric is a ticking fabric.
However, Ivester et al. teaches in column 3, lines 64-65 an analogous device (“ticking 47, covering a generally rectangularly shaped pillow”) where the fabric is a ticking fabric (ticking 47).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the fabric containing copper used in the method of Holliday et al. to be a ticking fabric as taught by Ivester et al. because this element is known to be a fabric that is “commonly” used in the art, as Ivester et al. teaches in column 3, lines 64-65. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        7/22/2021